            Case 1:19-cv-09228-RA Document 14 Filed 02/12/20 Page 1 of 1

                                     Intellectual Property Counseling,
                               Prosecution, Enforcement and Litigation                        BEN D. MANEVITZ
           25 Main Street, Suite 104                                                                       Principal
           Hackensack, NJ 07601-7032                                                           ben@ManevitzLaw.com
           tel: 973-594-6529
           fax: 973-689-9529                                                                          admissions:
           http://manevitzlawfirm.com                                                      NY NJ SDNY EDNY DNJ


                                                                         February 12, 2020
   by ECF
Honorable Ronnie Abrams, U.S.D.J.
US District Court for the S.D.N.Y.
Thurgood Marshall United States Courthouse
40 Foley Square Courtroom 1106
New York, NY 10007

   Re: Castrillon v. Ben-Amun Co., Inc., 1:19-cv-09228-RA

Dear Judge Abrams:

           Both Parties hereby jointly move the Court for the entry of an Order pursuant to
Federal Rule of Evidence 502(d) governing the disclosure of documents during discovery. The
parties suggest herewith the proposed language and form thereof.

           On this ____________ day of _____________, 2020, it is ORDERED as follows:

           1. The production of privileged or work-product protected documents,
              electronically stored information (“ESI”) or information, whether inadvertent or
              otherwise, is not a waiver of the privilege or protection from discovery in this
              case or in any other federal or state proceeding. This Order shall be interpreted
              to provide the maximum protection allowed by Federal Rule of Evidence 502(d).

           2. Nothing contained herein is intended to or shall serve to limit a party's right to
              conduct a review of documents, ESI or information (including metadata) for
              relevance, responsiveness and/or segregation of privileged and/or protected
              information before production.


           Counsel to both parties have reviewed and consented to the language above and to
this motion.

                                                                         Respectfully Submitted,

                                                                           /s/Ben D Manevitz/

                                                                         Ben D. Manevitz

[Plaintiff’s counsel certifies that this letter motion was served on Defendant’s counsel by ECF and
email, on this date. /s/Ben D Manevitz/]
